Citation Nr: 0506218	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  01-06 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for a right eye disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1976 to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the claim as not well 
grounded.  The RO subsequently adjudicated the claim de novo 
in a January 2002 supplemental statement of the case.  
Records show the appellant failed to appear, without 
indication of cause, for a scheduled personal hearing in June 
2002.  Therefore, his request for a personal hearing must be 
considered as having been withdrawn.  See 38 C.F.R. § 20.702 
(2004).  The case was remanded for additional development in 
September 2003.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  An additional right eye disability is not proximately due 
to VA carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing medical care nor was it an event not reasonably 
foreseeable.


CONCLUSION OF LAW

Compensation for an additional right eye disability under 
38 U.S.C.A. § 1151 is not established.  38 U.S.C.A. §§ 1151, 
5107 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claim by correspondence 
dated in May 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the final transfer of the veteran's case to the 
Board.  The issue on appeal was also re-adjudicated and a 
supplemental statement of the case was provided to the 
veteran in October 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter generally informed the 
veteran of the evidence not of record that was necessary to 
substantiate his claim and identified which parties were 
expected to provide such evidence.  Although the letter did 
not specifically address the VCAA "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
In fact, 38 C.F.R. § 3.159(b)(1), which includes this 
"fourth element," was cited in the October 2004 
supplemental statement of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  The Board finds further attempts 
to obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issue on appeal were obtained in October 2001 and in July 
2004.  The available medical evidence is sufficient for an 
adequate determination.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  

1151 Claim

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

A recently enacted VA final rule provided regulations, in 
essence, codifying the requirements for benefits under 
38 U.S.C. 1151(a).  This change became effective September 2, 
2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (including the 
codification of 38 C.F.R. § 3.361 which applies to such 
claims filed on or after October 1, 1997, and revising 
38 C.F.R. § 3.358 to state that the section only applied to 
claims filed before October 1, 1997).  A review of the record 
reveals that the veteran submitted his initial claim for 
compensation in July 1999.  

Regulations now provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
In addition, the Board may consider regulations not 
considered by the agency of original jurisdiction if the 
claimant is not prejudiced by the Board's action in applying 
those regulations in the first instance.  VAOPGCPREC 16-92 
(Jul. 24, 1992); VAOPGCPREC 11-97 (Mar. 25, 1997).

Although the record in this case reveals the RO did not 
consider 38 C.F.R. § 3.361 prior to the transfer of the case 
for appellate review, the Board finds this new regulation 
merely codified the existing statutory provisions of 
38 U.S.C.A. § 1151.  The language of the new regulation is in 
no way liberalizing and is not significantly different from 
the standard considered in the re-adjudication of the 
veteran's claim.  Therefore, the Board finds the veteran is 
not prejudiced by this decision.  See VAOPGCPREC 16-92; 
VAOPGCPREC 11-97; Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case, the veteran contends that he is entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
an additional right eye disability as the result of VA 
medical treatment.  Specifically he asserts that his right 
eye was injured and that his visual acuity decreased after VA 
laser eye surgery in June 1999.  

Private medical correspondence dated in July 1999 noted the 
veteran complained of decreased right eye vision that had 
occurred shortly after a laser procedure at a VA medical 
facility.  Examination revealed best vision of 20/40- for 
each eye with a mild nearsighted, astigmatic correction.  
There was marked diabetic retinopathy involving the macula of 
each eye and a retinal hemorrhage inferonasal to the optic 
nerve of the right eye.  

VA examination in October 2001 noted the veteran underwent 
Argon laser panretinal photocoagulation on June 18, 1999, for 
proliferation of diabetic retinopathy.  The examiner noted 
that the veteran had diabetic retinopathy and that from all 
indications he had not made any effort to control his 
diabetes.  It was the examiner's opinion that the veteran's 
decreased right eye vision was caused by a cataract and 
possibly due to his diabetic retinopathy.  It was further 
noted that the result of the surgery was a natural outcome in 
that a loss of peripheral vision would be expected, but that 
decreased central vision was simply due to the cataract 
formation and the veteran's not controlling his diabetes 
rather than to the surgery.  The examiner concluded, in 
essence, that it was assumed the doctor had followed the 
standard protocol for consent and that the veteran was aware 
of the outcome as a natural cause of the surgery.  Although 
acknowledging the possibility of a potential problem with the 
surgery, the examiner stated that in his professional opinion 
the veteran's loss of vision was more or less due to 
cataracts and not to the surgery.

In a July 2004 report the VA examiner noted that the 
veteran's claim file and available medical records had been 
reviewed.  The examiner stated there was no evidence of any 
lack of proper skill or error in judgment and in his opinion 
no VA negligence or carelessness.  It was noted that old 
photographs were reviewed and that they revealed the fundi 
were obscured by dense cataracts.  The examiner stated the 
veteran's cataracts were caused by his uncontrolled diabetes.  
The photographs revealed laser marks to the eye, one minor 
mark to the macular area and two very minor laser marks 
probably done in an effort to seal bleeding blood vessels.  

It was noted that an important aspect of the case was that 
the veteran had uncontrolled proliferative diabetic 
retinopathy and that there was no other choice than to try to 
save some sight.  The examiner opined that based upon the 
evidence of record the veteran's laser surgery was not the 
cause of his decreased vision, but rather that it was a case 
of cataracts and other things coming into play in 
uncontrolled diabetes which was also the cause of the 
necessity for laser surgery.  It was further noted that based 
upon the 2001 photographs the veteran may have had some 
degradation of right eye vision after the laser surgery, but 
that it was likely not caused by or a result of laser surgery 
nor proximately due to negligence.  The examiner also noted 
that visual acuity findings obtained prior to the veteran's 
cataracts surgery in April 2004 also indicated he had not 
lost vision as a result of laser surgery.  

The examiner concluded that there was not, in any form or 
fashion, any real negligence by the ophthalmologist during 
the laser surgery.  It was noted he had followed standard 
procedure and in doing so, because of the nature of the 
veteran's diabetic retinopathy, may have had to laser certain 
areas of the eye, but that they did not appear to have had a 
significant impact upon his nerve fiber layer or anatomy as 
to decrease his vision significantly.  The only thing the 
veteran should have lost to any great extent was peripheral 
vision because nearly all of the peripheral retina was 
destroyed in an effort to save the remaining sight in the 
right eye.  

Based upon the evidence of record, the Board finds 
entitlement to compensation for an additional right eye 
disability is not warranted.  The July 2004 VA medical 
opinion as to this matter is persuasive.  There is no 
probative evidence demonstrating that any additional right 
eye disability was the result of VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing medical care nor was 
it an event not reasonably foreseeable.  The veteran has not 
asserted, nor does the evidence indicate, that the procedure 
was conducted without his consent.  Therefore, the veteran's 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a right eye disorder must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.




ORDER

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for a right eye disorder is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


